 


109 HR 1244 IH: To amend title 10, United States Code, to provide health care coverage for spouses and children of members of the uniformed services on active duty through the Federal Employees Health Benefits program.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1244 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Israel introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 10, United States Code, to provide health care coverage for spouses and children of members of the uniformed services on active duty through the Federal Employees Health Benefits program. 
 
 
1.Health care coverage for spouses and children of members of the uniformed services through Federal Employees Health Benefits program 
(a)In general 
(1)Chapter 55 of title 10, United States Code, is amended by inserting after section 1108 the following new section: 
 
1108a.Health care coverage through Federal Employees Health Benefits program for spouses and children 
(a)FEHBP optionThe Secretary of Defense, after consulting with the other administering Secretaries, shall enter into an agreement with the Office of Personnel Management under which eligible beneficiaries described in subsection (b) may enroll in health benefits plans offered through the Federal Employees Health Benefits program under chapter 89 of title 5. 
(b)Eligible beneficiaries; coverage 
(1)An eligible beneficiary under this subsection is a member of the uniformed services who is on active duty for a period of more than 30 days with a dependent described in subparagraphs (A), (D), or (I) of section 1072(2). 
(2)Eligible beneficiaries may enroll in a Federal Employees Health Benefits plan under chapter 89 of title 5 under this section for self and family coverage that includes any dependent of the member who is a family member for purposes of such chapter. 
(3)A person eligible for coverage under this subsection shall not be required to satisfy any eligibility criteria specified in chapter 89 of title 5 as a condition for enrollment in health benefits plans offered through the Federal Employees Health Benefits program. 
(4)An eligible beneficiary is not eligible to enroll in a Federal Employees Health Benefits plan under this section if a dependent referred to in paragraph (1) of the beneficiary is eligible to enroll in the Federal Employees Health Benefits program as an employee under chapter 89 of title 5. 
(c)Prohibition against dependents’ use of MTFs and enrollment under TRICAREDependents of covered beneficiaries under this chapter who are provided coverage under the FEHBP shall not be eligible to receive care at a military medical treatment facility or to enroll in a heath care plan under the TRICARE program. 
(d)ChargesThe Director shall determine total subscription charges for family coverage for eligible beneficiaries who enroll in a health benefits plan under chapter 89 of title 5 in accordance with this section. The subscription charges shall include premium charges paid to the plan and amounts described in section 8906(c) of title 5 for administrative expenses and contingency reserves. 
(e)Government contributionsThe Secretary of Defense shall be responsible for the Government contribution for an eligible beneficiary who enrolls in a health benefits plan under chapter 89 of title 5 in accordance with this section, except that the amount of the contribution may not exceed the amount of the Government contribution which would be payable if the electing beneficiary were an employee (as defined for purposes of such chapter) enrolled in the same health benefits plan and level of benefits.. 
(2)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1108 the following new item: 
 
 
1108a. Health care coverage through Federal Employees Health Benefits program. 
(b)Effective dateSection 1108a of title 10, United States Code, as added by subsection (a), shall take effect six months after the date of the enactment of this Act.  
 
